Citation Nr: 0404869	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for chronic cervical 
syndrome, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from January 1981 to May 
1982, and August 1985 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied increased ratings for fibromyalgia, major 
depressive disorder, cervical syndrome, and entitlement to 
individual unemployability.  The veteran filed a notice of 
disagreement with the issues, and a statement of the case was 
issued in October 2002.  In December 2002, the veteran filed 
a substantive appeal specifying that she only wished to 
appeal the issue of an increased rating for the cervical 
spine.  Thus, the only issue on appeal to the Board is listed 
on the title page.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

During her June 2003 hearing, the veteran testified that she 
started receiving treatment from a VA pain clinic in Biloxi, 
Mississippi in January 2003.  However, those records are not 
associated with the claims file.  Additionally, the veteran 
raised issues concerning the adequacy of her most recent 
October 2001 VA examination and testified that her condition 
has worsened since that time as she experiences weakness, 
pain and numbness, difficulty turning her head, and 
difficulty lifting her arms above her head.  VA's duty to 
assist the veteran includes obtaining relevant medical 
records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

The veteran's chronic cervical syndrome is rated 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), which contemplates 
intervertebral disc syndrome.  The RO addressed the revised 
criteria for Diagnostic Code 5293 effective September 23, 
2002 in the October 2002 statement of the case.  However, 
since the issuance of the statement of the case, the criteria 
for evaluating disabilities of the spine were again revised 
and became effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claim.  She must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should obtain copies of 
the veteran's recent VA treatment records 
at both the Jackson and Biloxi, 
Mississippi VA medical facilities, from 
November 2002 to present to include 
records from the Pain Management Clinic 
in Biloxi from January 2003 to the 
present.  If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the veteran and (a) identify 
the specific records the VBA AMC is 
unable to obtain; (b) briefly explain the 
efforts that the VBA AMC made to obtain 
those records; and (c) describe any 
further action to be taken by the VBA AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  After completion of numbers 1 and 2 
above, the VBA AMC should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and severity of 
her cervical spine disability.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report. 
All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner should conduct 
range of motion testing, specifying the 
range of motion of the cervical spine.  
Additionally, the examiner should also 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected cervical spine disability upon 
the veteran's ordinary activity and on 
how it impairs her functionally, 
particularly in the work place, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003).  The VA examiner should be 
provided with copies of, the old, 
September 2002, and September 2003 
versions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

All findings, opinions and bases 
therefore should be set forth in detail.  
The examiner should state the findings in 
terms consistent with the applicable 
criteria, including the old and revised 
criteria used to rate spine disabilities.  

4.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and the 
consequences for failure to report for a 
VA examination without good cause.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim 
to include consideration of the all of 
the revisions and amendments to 
Diagnostic Code 5293 and any other 
applicable diagnostic code.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

